schuey’s appeal.
Pee Cttetam:
The learned master’s findings of fact were all approved by the court below, except the finding that the purchase money was fully paid. An examination of the evidence, master’s report, and very elaborate opinion of the learned judge of the Common Pleas, has satisfied us that the latter was correct in finding that the purchase money was not actually paid to the appellee.
It is unnecessary to refer specially to the facts upon which the decree for specific performance is based. They are fully presented in the report of the master and opinion of the learned judge. In view of all the facts, the decree is just and equitable, and should not be disturbed.
*28Decree affirmed, and appeal dismissed, at the costs of appellant.
SCHAEFFER’S APPEAL.
Per Curlam:
For reasons briefly suggested in opinion disposing of Schuey’s Appeal, we think the decree should not be disturbed. The facts in connection with the non-payment of the purchase money, as found by the court below, ought not to operate as a rescission of the parol contract. The purchase money was never actually paid, and it was the fault of the appellee that it was not settled in other transactions between the parties. We are unable to see that appellant has any just reason to complain.
Decree affirmed, and appeal dismissed, at the costs of appellant.